Case 6:19-cv-00021-JCB-KNM Document 14 Filed 05/15/20 Page 1 of 2 PageID #: 42




                                   No. 6:19-cv-00021

                                  Montorio D. Harris,
                                      Plaintiff,
                                          v.
                                    Tanya Reed,
                                     Defendant.

                             Before BARKER , District Judge

                                        ORDER

                Plaintiff Montorio D. Harris, an inmate formerly confined
            at the Gregg County Jail, proceeding pro se and in forma
            pauperis, filed this action pursuant to title 42 U.S.C. § 1983. The
            case was referred to United States Magistrate Judge K. Nicole
            Mitchell, who issued a report and recommendation (Doc. 12)
            that the lawsuit should be dismissed with prejudice as
            frivolous and for the failure to state a claim upon which relief
            can be granted. On April 9, 2020, a copy of this report was
            mailed to plaintiff. This copy was later returned as
            undeliverable, because plaintiff was no longer confined in the
            Gregg County Jail and had not updated the court with his
            new address.
                When no party objects to a magistrate judge’s report and
            recommendation within 14 days, the district court “need only
            satisfy itself that there is no clear error on the face of the
            record.” Douglass v. United Servs. Auto. Ass’n, 79 F.3d 1415,
            1420 (5th Cir. 1996) (cleaned up). Here, there is no clear error.
                Accordingly, the report and recommendation is adopted.
            Plaintiff’s amended complaint is dismissed with prejudice as
            frivolous and for the failure to state a claim upon which relief
            can be granted. Any pending motions are denied as moot.
            The clerk is directed to close the case.
Case 6:19-cv-00021-JCB-KNM Document 14 Filed 05/15/20 Page 2 of 2 PageID #: 43




                                So ordered by the court on May 15, 2020.



                                           J. C AMPBELL B ARKER
                                         United States District Judge




                                     -2-
